Exhibit 10.1
 
 
NOVA LIFESTYLE, INC
 
FORM OF DIRECTOR AGREEMENT
 
This Director Agreement (the “Agreement”) is made and entered into as of May 28,
2013, by and between Nova LifeStyle, Inc., a Nevada corporation (the “Company”),
and _________________, an individual (“Director”).
 
I. SERVICES
 
1.1 Board of Directors.  Director agrees to perform such tasks as may be
necessary to fulfill Director’s obligations as a member of the Board and its
committees and serve as a director so long as he is duly appointed or elected
and qualified in accordance with the applicable provisions of the Articles of
Incorporation, Bylaws and any applicable stockholders’ agreement of the Company
and until such time as he resigns, fails to stand for election, fails to be
elected by the stockholders of the Company or is removed from his
position.  Director may at any time and for any reason resign or be removed from
such position consistent with the Bylaws of the Company (subject to any other
contractual obligation or other obligation imposed by operation of law), in
which event the Company shall have no obligation under this Agreement with
respect to the Director.
 
1.2 Director Services.  Director’s services to the Company hereunder shall
include service on the Board to manage the business of the Company in accordance
with applicable law and stock exchange rules as well as the Articles of
Incorporation and Bylaws, service on committees of the Board as appointed and
such other services mutually agreed to by Director and the Company (the
“Director Services”).
 
1.3 Member of Committees.  The Director will serve as the [Chairman] of the
__________________ Committee and a member of the _____________________ Committee
of the Board. The Director will provide his service to fulfill the duties set
out in the charters of the _______________ Committee(s).  The Company and the
Director acknowledge that all official appointments to committees of the Board
are made by the Board.
 
1.4 Term.  This Agreement shall terminate upon the “Expiration Date” which shall
be the earlier of the date on which Director ceases to be a member of the Board
for any reason, including death, resignation, removal, or failure to be elected
by the stockholders of the Company, or the date of termination of this Agreement
in accordance with Section 5.2 hereof.
 
II. COMPENSATION
 
2.1 Expense Reimbursement.  The Company shall reimburse Director for all
reasonable travel and other out-of-pocket expenses incurred in connection with
the Director Services rendered by Director.
 
2.2 Fees to Director.  The Company agrees to pay Director a fee of $_________
per month ($_______ per year) for the Director Services. The Company and the
Director acknowledge that under the Bylaws of the Company, the Board of
Directors shall have authority to fix the compensation of directors.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3 Director and Officer Liability Insurance.  The Company will maintain a
customary director and officer liability insurance policy for all Board members
and such policy will cover Director to the same extent as other directors and
officers covered under the policy.
 
III. CONFIDENTIALITY AND NONDISCLOSURE
 
3.1 Confidentiality.  During the term of this Agreement, and for a period of
three (3) year after the Expiration Date, Director shall maintain in strict
confidence all information he has obtained or shall obtain from the Company,
which the Company has designated as “confidential” or which is by its nature
confidential, relating to the Company’s business, operations, properties,
assets, services, condition (financial or otherwise), liabilities, employee
relations, customers (including customer usage statistics), suppliers,
prospects, technology, or trade secrets, except to the extent such information
(i) is in the public domain through no act or omission of the Company, (ii) is
required to be disclosed by law or a valid order by a court or other
governmental body, or (iii) is independently learned by Director outside of this
relationship (the “Confidential Information”).
 
3.2 Nondisclosure and Nonuse Obligations.  Director will use the Confidential
Information solely to perform his obligations for the benefit of the Company
hereunder.  Director will treat all Confidential Information of the Company with
the same degree of care as Director treats his own Confidential Information, and
Director will use his best efforts to protect the Confidential
Information.  Director will not use the Confidential Information for his own
benefit or the benefit of any other person or entity, except as may be
specifically permitted in this Agreement.  Director will immediately give notice
to the Company of any unauthorized use or disclosure by or through him, or of
which he becomes aware, of the Confidential Information.
 
3.3 Return of Company Property.  All materials furnished to Director by the
Company, whether delivered to Director by the Company or made by Director in the
performance of Director Services under this Agreement (the “Company Property”),
are the sole and exclusive property of the Company.  Director agrees to promptly
deliver the original and any copies of the Company Property to the Company at
any time upon the Company’s request.  Upon termination of this Agreement by
either party for any reason, Director agrees to promptly deliver to the Company
or destroy, at the Company’s option, the original and any copies of the Company
Property.  Director agrees to certify in writing that Director has so returned
or destroyed all such Company Property.
 
IV. COVENANTS OF DIRECTOR
 
4.1 No Conflict of Interest.  During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Director shall not be employed
by, own, manage, control or participate in the ownership, management, operation
or control of any person, firm, partnership, corporation or unincorporated
association or entity of any kind that is competitive with the Company or
otherwise undertake any obligation inconsistent with the terms hereof, provided
that Director may continue Director’s current affiliation or other current
relationships with the entity or entities described on Exhibit A (all of which
entities are referred to collectively as “Current Affiliations”).  This
Agreement is subject to the current terms and agreements governing Director’s
relationship with Current Affiliations, and nothing in this Agreement is
intended to be or will be construed to inhibit or limit any of Director’s
obligations to Current Affiliations.  Director represents that nothing in this
Agreement conflicts with Director’s obligations to Current Affiliations.  A
business shall be deemed to be “competitive with the Company” for purpose of
this Article IV only if and to the extent it engages in a business substantially
similar to the Company’s business.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2 Noninterference with Business.  During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Director agrees not to
interfere with the business of the Company in any manner.  By way of example and
not of limitation, Director agrees not to solicit or induce any employee,
independent contractor, customer or supplier of the Company to terminate or
breach his, her or its employment, contractual or other relationship with the
Company.
 
V. TERM AND TERMINATION
 
5.1 Term.  This Agreement is effective as of the date first written above and
will continue until the Expiration Date.
 
5.2 Termination.  Either party may terminate this Agreement at any time upon
thirty (30) days prior written notice to the other party, or such shorter period
as the parties may agree upon.
 
5.3 Survival.  The rights and obligations contained in Articles III and IV will
survive any termination or expiration of this Agreement.
 
VI. MISCELLANEOUS
 
6.1 Assignment.  Except as expressly permitted by this Agreement, neither party
shall assign, delegate, or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other
party.  Subject to the foregoing, this Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.
 
6.2 No Waiver.  The failure of any party to insist upon the strict observance
and performance of the terms of this Agreement shall not be deemed a waiver of
other obligations hereunder, nor shall it be considered a future or continuing
waiver of the same terms.
 
6.3 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt.  Notice shall be sent to the addresses set forth on the signature page
of this Agreement or such other address as either party may specify in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4 Governing Law.  This Agreement shall be governed in all respects by the laws
of the State of Nevada.
 
6.5 Severability.  Should any provisions of this Agreement be held by a court to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby.
 
6.6 Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter.  The
terms of this Agreement will govern all Director Services undertaken by Director
for the Company.
 
6.7 Amendments.  This Agreement may only be amended, modified or changed by an
agreement signed by the Company and Director.  The terms contained herein may
not be altered, supplemented or interpreted by any course of dealing or
practices.
 
6.8 Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 
Company:
           Nova LifeStyle, Inc.
Address:
 
6541 E. Washington Blvd.
Commerce, CA  90040
 
 
 
 
          By:                                                      
          Name: Ya Ming Wong
         Title: Chief Executive Officer
   
Independent Director:
 
Address:
______________________
______________________
     
        By: __________________________________
      [DIRECTOR NAME]
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Director’s Current Affiliations
 